DETAILED ACTION
Claim(s) 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) 62/897,704 submitted on September 9th, 2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on February 1st, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. Radio Resource Allocation for Ultra-Reliable Low-Latency Communication (URLLC)). 

Drawings
The drawings are objected to because: figure 10: Step “1015” includes a typographical error (i.e. “... transmit uplink data ... to a the second communication device...”).  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 


Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites: “transmitting uplink data on the first uplink resource ...” in line 9. It is unclear if the limitation is referring to:
transmit data on an uplink ... as recited in lines 4-5.

There is insufficient antecedent basis for this limitation in the claim. 
Claim 22 recites a similar limitation.

Claim 11 recites: “receiving uplink data on the first uplink resource ...” in lines 8-9.  It is unclear if the limitation is referring to:
data on an uplink ... as recited in lines 4-5.

There is insufficient antecedent basis for this limitation in the claim. 
Claim 27 recites a similar limitation. 
Claim(s) 2-10, 12-21, 23-26 and 28-30 are also rejected for the same reason.
For the purpose of examination, examiner will interpret as best understood. 


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

Claim(s) 1-30 are rejected under 35 U.S.C. § 103 as being unpatentable over Yi et al. (US 2021/0321315 A1) hereinafter “Yi” in view of Park et al. (US 2020/0145967 A1; also see provisional app. No. 62/754,560) hereinafter “Park” provisional ‘560.

Regarding Claims 1 and 22, 
	Yi discloses a first communication device [see fig. 24, pg. 28, ¶700 lines 1-8, node “A”] comprising:
	a memory [see fig. 24, pg. 28, ¶700 lines 1-8, a memory]; and 
	a processor coupled to the memory [see fig. 24, pg. 28, ¶700 lines 1-8, a processor connected to the memory via a bus], the processor and memory being configured to [see fig. 24, pg. 28, ¶700 lines 1-8, the processor and memory are implemented to]: 
	receive [see fig. 23: Step “S231”, pg. 19, ¶488 lines 1-4, receive], from a second communication device [see fig. 23: Step “S231”, pg. 19, ¶488 lines 1-4, from a parent (donor) node], a configuration allocating at least one uplink resource for use by the first communication device to transmit data on an uplink [see fig. 23: Step “S231”, pg. 19, ¶488 lines 1-4, a reference signal, configuration information including information indicating an operation node “A” should perform when link unstableness occurs in a link between node “A” and the parent node]; 
	when the activation indication is received from the second communication device [see fig. 23: Step “S234”, pg. 19, ¶490 lines 1-9, if the link restoration signal is received from the parent node within the connection recovery time], transmit uplink data on the first uplink resource [see fig. 23: Step “S235-2”, pg. 19, ¶490 lines 1-9, node “A” transfers a link restoration signal to the child node]; and 
	when failing to receive the activation indication from the second communication device [see fig. 23: Step “S234”, pg. 19, ¶490 lines 1-5, if the link restoration signal is not received from the parent node within the connection recovery time], refrain from transmitting uplink data on the first uplink resource [see fig. 23: Step “S235-1”, pg. 19, ¶490 lines 1-5, node “A” transmits a handover trigger signal to the child node].
	Yi does not explicitly teach “initiate preparing data for transmission on a first uplink resource of the at least one uplink resource prior to receiving an activation indication for the first uplink resource”; and transmit uplink data on the first uplink resource “to the “second communication device”.
	However, Park discloses receive [see fig. 36, pg. 31, ¶454 lines 1-8, receive; also see provisional ‘560, pg. 71, ¶290 lines 1-3, receive], from a second communication device [see fig. 36, pg. 31, ¶454 lines 1-8, from a second access node “3605”; also see provisional ‘560, pg. 71, ¶290 lines 1-3, from a second access node], a configuration allocating at least one uplink resource for use by the first communication device to transmit data on an uplink [see fig. 36, pg. 31, ¶454 lines 1-8; pg. 32, ¶458 lines 1-8, data “3620” allocating (e.g., grant, assign) second resources for the first cell for transmission to a child node “3615” (e.g., a wireless device); also see provisional ‘560, pg. 71, ¶290 lines 1-3, downlink resource information (e.g. via MAC CE and/or PDCCH) indicating the second resources for the first cell];
	initiate preparing data for transmission on a first uplink resource of the at least one uplink resource prior to receiving an activation indication for the first uplink resource [see fig. 36, pgs. 31-32, ¶455 lines 1-13; share radio resources with other devices in a communication system, and wait for time TL for shared radio resources to become available for data transmission; also see provisional ‘560, pg. 71, ¶289 lines 1-4, determine to allocate (e.g. grant, assign) second resources for the first cell]; and
	transmit uplink data on the first uplink resource to the second communication device [see fig. 36, pgs. 31-32, ¶455 lines 1-13; transmit the data “3620” at time TF, for example, if radio resources become available for use by the first access node “3610”; also see provisional ‘560, pg. 71, ¶290 lines 6-8, transmit the data from the first access node to the wireless device].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “initiate preparing data for transmission on a first uplink resource of the at least one uplink resource prior to receiving an activation indication for the first uplink resource”; and transmit uplink data on the first uplink resource “to the second communication device” as taught by Park in the system of Yi for reducing packet transmission latency and increasing reliability by supporting a more efficient resource grant by a second access node, to a first access node [see Park pg. 20, ¶353 lines 1-5].

Regarding Claims 2 and 23,
	The combined system of Yi and Park discloses the first communication device of claim 22 [see fig. 24, pg. 28, ¶700 lines 1-8, the node “A”].
	Yi further discloses, wherein the activation indication is received based on the second communication device receiving an indication that grant of the first uplink resource for use by a third communication device can be released [see pg. 18, ¶446 lines 8-10, when a condition for releasing link unstableness is satisfied, a link restoration signal is sent to the child node/UE].

Regarding Claims 3 and 24,
	The combined system of Yi and Park discloses the first communication device of claim 22 [see fig. 24, pg. 28, ¶700 lines 1-8, the node “A”].
	Yi further discloses, wherein the activation indication is received based on the second communication device failing to receive an indication that a third communication device has data to transmit on the first uplink resource [see pg. 2, ¶485 lines 3-5, if the link restoration signal is not received within the connection recovery time, the node transmits a handover trigger signal to the child node].

Regarding Claims 4 and 26,
	The combined system of Yi and Park discloses the first communication device of claim 22 [see fig. 24, pg. 28, ¶700 lines 1-8, the node “A”].
	Yi further discloses, wherein the first communication device comprises a user equipment (UE) and the second communication device comprises a base station (BS) [see pg. 2, ¶58 lines 1-3, The E-UTRAN includes at least one base station (BS) “20” which provides a control plane and a user plane to a user equipment (UE) “10”].

Regarding Claim 5,
	The combined system of Yi and Park discloses the method of claim 1 [see pg. 19, ¶487 lines 1-2, a method applied to a wireless communication system].
	Yi further discloses, wherein the second communication device comprises an integrated access and backhaul network (IAB) node [see pg. 19, ¶488 lines 1-2, an integrated access and backhaul network (IAB) node].

Regarding Claim 6,
	The combined system of Yi and Park discloses the method of claim 5 [see pg. 19, ¶487 lines 1-2, the method applied to a wireless communication system].
	Yi further discloses, wherein the first communication device comprises a user equipment (UE) [see pg. 2, ¶58 lines 1-3, The E-UTRAN includes at least one user plane to a user equipment (UE) “10”].

Regarding Claim 7,
	The combined system of Yi and Park discloses the method of claim 5 [see pg. 19, ¶487 lines 1-2, the method applied to a wireless communication system].
	Yi further discloses, wherein the first communication device comprises another IAB node [see pg. 19, ¶488 lines 1-2, an integrated access and backhaul network (IAB) node].

Regarding Claim 8,
	The combined system of Yi and Park discloses the method of claim 1 [see pg. 19, ¶487 lines 1-2, the method applied to a wireless communication system].
	Yi further discloses, wherein the configuration is included in a radio resource control message [see pg. 3, ¶61 lines 8-10, the RRC layer exchanges an RRC message between the UE and the BS].

Regarding Claim 9,
	The combined system of Yi and Park discloses the method of claim 1 [see pg. 19, ¶487 lines 1-2, the method applied to a wireless communication system].
	Yi further discloses, wherein the configuration is included in a downlink control information [see pg. 15, ¶336 lines 5-7, Downlink Control Information (DCI)].

Regarding Claim 10,
	The combined system of Yi and Park discloses the method of claim 1 [see pg. 19, ¶487 lines 1-2, the method applied to a wireless communication system].
	Yi further discloses, wherein the activation indication is received on a physical downlink control channel [see pg. 15, ¶336 lines 1-7, a physical downlink control channel (PDCCH)].

Regarding Claim 25,
	The combined system of Yi and Park discloses the first communication device of claim 22 [see fig. 24, pg. 28, ¶700 lines 1-8, the node “A”].
	Yi discloses the device, further comprising an antenna [see pg. 28, ¶706 lines 6-7, the transceiver includes one or multiple reception antennas], wherein the processor and memory are configured to receive the configuration via the antenna [see pg. 28, ¶706 lines 6-7, the processor performs decoding and demodulation on RF signals received through the reception antennas].

Regarding Claims 11 and 27, 
	Yi discloses a first communication device [see fig. 24, pg. 28, ¶700 lines 1-8, node “A”] comprising: 
	a memory [see fig. 24, pg. 28, ¶700 lines 1-8, a memory]; and 
	a processor coupled to the memory [see fig. 24, pg. 28, ¶700 lines 1-8, a processor connected to the memory via a bus], 
	the processor and memory being configured to [see fig. 24, pg. 28, ¶700 lines 1-8, the processor and memory are implemented to]: 
	transmit [see fig. 23: Step “S233”, pg. 19, ¶489 lines 2-5, transmit], to a second communication device [see fig. 23: Step “S233”, pg. 19, ¶489 lines 2-5, to a child node], a [see fig. 23: Step “S233”, pg. 19, ¶489 lines 2-5, a link unstableness signal indicating unstableness of the link, when the link with the parent node is unstable as a result of the measurement/monitoring]; and one of: 
	transmit an activation indication for a first uplink resource of the at least one uplink resource to the second communication device [see fig. 23: Step “S235-2”, pg. 19, ¶490 lines 1-9, transfer a link restoration signal to the child node, when the link restoration signal is received from the parent node within the connection recovery time], and receive uplink data on the first uplink resource [see fig. 23: Step “S231”, pg. 19, ¶488 lines 1-4, receive, a reference signal, configuration information including information indicating an operation node “A” should perform when link unstableness occurs in a link between node “A” and the parent node]; or
	refrain from transmitting the activation indication [see fig. 23: Step “S235-1”, pg. 19, ¶490 lines 1-5, when the link restoration signal is not received from the parent node within the connection recovery time, transmit a handover trigger signal to the child node].
	Yi does not explicitly teach receive uplink data on the first uplink resource “from the second communication device”.
	However, Park discloses receive uplink data on the first uplink resource from the second communication device [see fig. 36, pg. 31, ¶454 lines 1-8; pg. 32, ¶458 lines 1-8, receive, from a second access node, data “3620” allocating (e.g., grant, assign) second resources for the first cell for transmission to a child node “3615” (e.g., a wireless device); also see provisional ‘560, pg. 71, ¶290 lines 1-3, downlink resource information (e.g. via MAC CE and/or PDCCH) indicating the second resources for the first cell].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide receive uplink data on the first uplink resource “from the second communication device” as taught by Park in the system of Yi for [see Park pg. 20, ¶353 lines 1-5].
	
Regarding Claims 12 and 28,
	The combined system of Yi and Park discloses the first communication device of claim 27 [see fig. 24, pg. 28, ¶700 lines 1-8, the node “A”].
	Yi further discloses, wherein the processor and memory are further configured to receive an indication that grant of the first uplink resource for use by a third communication device can be released [see pg. 18, ¶446 lines 1-10, when a link unstableness condition declared by the parent node is released, the parent node notifies its child node/UE again accordingly], wherein the activation indication is transmitted based on the first communication device receiving the indication [see pg. 18, ¶446 lines 1-10, when a condition for releasing link unstableness is satisfied, a link restoration signal is sent to the child node/UE].
	
Regarding Claims 13 and 29,
	The combined system of Yi and Park discloses the first communication device of claim 27 [see fig. 24, pg. 28, ¶700 lines 1-8, the node “A”].
	Yi further discloses, wherein the processor and memory are further configured to fail to receive an indication that a third communication device has data to transmit on the first uplink resource [see pg. 2, ¶485 lines 3-5, if the link restoration signal is not received within the connection recovery time, the node transmits a handover trigger signal to the child node], wherein the activation indication is transmitted based on the first communication device failing to receive the indication [see pg. 2, ¶485 lines 1-5, If the link restoration signal is received within the connection recovery time, the node may deliver the link restoration signal to the child node].

Regarding Claim 14,
	The combined system of Yi and Park discloses the method of claim 11 [see pg. 19, ¶487 lines 1-2, the method applied to a wireless communication system].
	Yi discloses the method, further comprising determining the second communication device will refrain from transmitting uplink data on the first uplink resource [see fig. 23: Step “S235-1”, pg. 19, ¶490 lines 1-5, when the link restoration signal is not received from the parent node within the connection recovery time], wherein the activation indication is refrained from being transmitted based on determining the second communication device will refrain from transmitting uplink data on the first uplink resource [see fig. 23: Step “S235-1”, pg. 19, ¶490 lines 1-5, node “A” transmits a handover trigger signal to the child node].

Regarding Claim 15,
	The combined system of Yi and Park discloses the method of claim 11 [see pg. 19, ¶487 lines 1-2, the method applied to a wireless communication system].
	Yi further discloses, wherein the second communication device comprises a user equipment (UE) and the first communication device comprises a base station (BS) [see pg. 2, ¶58 lines 1-3, The E-UTRAN includes at least one base station (BS) “20” which provides a control plane and a user plane to a user equipment (UE) “10”].

Regarding Claim 16,
	The combined system of Yi and Park discloses the method of claim 11 [see pg. 19, ¶487 lines 1-2, the method applied to a wireless communication system].
	Yi further discloses, wherein the first communication device comprises an integrated access and backhaul network (IAB) node [see pg. 19, ¶488 lines 1-2, an integrated access and backhaul network (IAB) node].

Regarding Claim 17,
	The combined system of Yi and Park discloses the method of claim 16 [see pg. 19, ¶487 lines 1-2, the method applied to a wireless communication system].
	Yi further discloses, wherein the second communication device comprises a user equipment (UE) [see pg. 2, ¶58 lines 1-3, The E-UTRAN includes at least one user plane to a user equipment (UE) “10”].

Regarding Claim 18,
	The combined system of Yi and Park discloses the method of claim 16 [see pg. 19, ¶487 lines 1-2, the method applied to a wireless communication system].
	Yi further discloses, wherein the second communication device comprises another IAB node [see pg. 19, ¶488 lines 1-2, an integrated access and backhaul network (IAB) node].

Regarding Claim 19,
	The combined system of Yi and Park discloses the method of claim 11 [see pg. 19, ¶487 lines 1-2, the method applied to a wireless communication system].
	Yi further discloses, wherein the configuration is included in a radio resource control message [see pg. 3, ¶61 lines 8-10, the RRC layer exchanges an RRC message between the UE and the BS].

Regarding Claim 20,
	The combined system of Yi and Park discloses the method of claim 11 [see pg. 19, ¶487 lines 1-2, the method applied to a wireless communication system].
	Yi further discloses, wherein the configuration is included in a downlink control information [see pg. 15, ¶336 lines 5-7, Downlink Control Information (DCI)].

Regarding Claim 21,
	The combined system of Yi and Park discloses the method of claim 11 [see pg. 19, ¶487 lines 1-2, the method applied to a wireless communication system].
	Yi further discloses, wherein the activation indication is transmitted on a physical downlink control channel [see pg. 15, ¶336 lines 1-7, a physical downlink control channel (PDCCH)].

Regarding Claim 30,
	The combined system of Yi and Park discloses the first communication device of claim 27 [see fig. 24, pg. 28, ¶700 lines 1-8, the node “A”].
	Yi discloses the method, further comprising an antenna [see pg. 28, ¶706 lines 6-7, the transceiver includes one or multiple reception antennas], wherein the processor and memory are configured to transmit the configuration via the antenna [see pg. 28, ¶706 lines 6-7, the processor performs decoding and demodulation on RF signals received through the reception antennas].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“JO et al.” Pub. No.: (US 2021/0368481 A1); see fig. 25, pgs. 21-22, ¶457 - ¶458.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469